DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1, 3, 7-8, 10, and 14 are allowed.
3.	The following is an examiner's statement of reasons for allowance: 
After completing a thorough search of independent claims 1, 7, and 8, the closest reference to Buhrer (US 3593189) disclose the frequency stabilization system. But none of the searched prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claims 1, 7, and 8.
Regarding claim 1,
None of the cited prior arts discloses the claimed structural combination of independent claim 1, in particular having the limitation of “the optical subsystem comprising a laser source and an IQ modulator, wherein the IQ modulator is operable to modulate light from the laser source at a carrier frequency to produce modulated light having a carrier at the carrier frequency and a single sideband at a sideband frequency; a nonlinear optical frequency converter coupled to an output of the IQ modulator, the nonlinear optical frequency converter being configured as a bandpass filter; and a chamber for containing an atomic sample, wherein the optical subsystem is arranged to direct the light beam from the nonlinear optical frequency converter towards the chamber as a frequency pair to drive a two-photon Raman transition within an atomic sample contained therein”.
Regarding claim 7,
None of the cited prior arts discloses the claimed structural combination of independent claim 7, in particular having the limitation of “the optical subsystem comprising a laser source and an IQ modulator, wherein the IQ modulator is operable to modulate light from the laser source at a carrier frequency to produce modulated light having a carrier at the carrier frequency and a single sideband at a sideband frequency; a nonlinear optical frequency converter coupled to an output of the IQ modulator, the nonlinear optical frequency converter being configured as a bandpass filter; and a chamber for containing an atomic sample, wherein the optical subsystem is arranged to direct the light beam from the nonlinear optical frequency converter towards the chamber as a frequency pair to drive a two-photon Raman transition within an atomic sample contained therein, and wherein the chamber comprises a magneto-optical trap for containing a cold atom cloud”.
Regarding claim 8,
None of the cited prior arts discloses the claimed method of independent claim 8, in particular having the method of “generating a light beam having a carrier frequency using a laser light source; modulating the light beam using an IQ modulator to provide a modulated light beam having a carrier at the carrier frequency and a single sideband at a sideband frequency; directing the modulated light beam to a nonlinear optical frequency converter to convert the frequencies of the modulated light, the nonlinear optical frequency converter operating as a bandpass filter; and directing the converted and modulated light beam into a chamber as a frequency pair to drive a two-photon Raman transition within an atomic sample contained in the chamber”.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828